DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of "a plurality of watertight partitions" as claimed in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-9, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tatsuro (JP 2017-123287).
 	Tatsuro discloses a cable comprising a stranded conductor (10) formed of a plurality of stranded conductors; and an insulation system (20) surrounding the stranded conductor, wherein each individual of said stranded conductors of said stranded conductor, at given intervals of the cable, is compressed across an area to form a plurality of watertight partitions (30) along the length of the cable.  It is noted that since the cable of Tatsuro comprises structure and material as claimed, it can be a medium or high voltage submarine power cable (re claims 1 and 17).  Tatsuro also discloses that the plurality of stranded conductors forming the stranded conductor are a number of metallic wires (102) which are bundled together to form a bunch stranding (re claim 3); the area which is compressed has a length between 15-850 mm (machine English translation, [0032]) (re claims 4 and 15-16); each of said plurality of stranded conductors forming the stranded conductor has a circular cross-section (re claim 5); the metallic wires are made from aluminum or copper (re claim 6); the stranded conductor, in the area which is compressed, has a substantially solid configuration (re claim 7); the stranded conductor is continuous along the length of the cable (re claim 8); and the stranded conductor is a clean conductor (no filling) (re claim 9).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Arnaudin, Jr. et al. (Arnaudin, 3479446) in view of Tatsuro.
 	Arnaudin discloses a cable comprising a stranded conductor (11) formed of a plurality of stranded conductors; and an insulation system surrounding the stranded conductor, wherein the insulation system comprises an inner semiconducting layer (14), a solid insulation layer (17) and an outer semiconducting layer (24), and wherein the inner semiconducting layer is arranged around the stranded conductor, the solid insulation layer is arranged around the inner semiconducting layer, and the outer semiconducting layer is arranged around the solid insulation layer.
 	Arnaudin does not disclose each of the stranded conductors of said stranded conductor, at given intervals of the cable, is compressed across an area to form a plurality of watertight partitions along the length of the cable.
 	Tatsuro discloses a cable comprising a stranded conductor, wherein each individual of the stranded conductors of said stranded conductor, at given intervals of the cable, is compressed across an area (30) to form a plurality of watertight partitions (30) along the length of the cable.
 	It would have been obvious to one skilled in the art to provide a plurality of watertight partitions as taught by Tatsuro along the length of the Arnaudin cable to provide a water stopping structure in the cable.  It is noted that since the modified cable of Arnaudin comprises structure and material as claimed, it can be a medium or high voltage submarine power cable.

Claims 1, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dreiner et al. (2016/0314874) in view of Tatsuro.
 	Dreiner et al. discloses a cable comprising a stranded conductor (4) formed of a plurality of stranded conductors (6); and an insulation system (10) surrounding the stranded conductor, wherein the stranded conductor is filled with a filling compound (8/9) over an entire length or in sections of the cable.
 	Dreiner et al. does not disclose each individual of the stranded conductors of said stranded conductor, at given intervals of the cable, is compressed across an area to form a plurality of watertight partitions along the length of the cable.
 	Tatsuro discloses a cable comprising a stranded conductor, wherein the stranded conductor, at given intervals of the cable, is compressed across an area (30) to form a plurality of watertight partitions (30) along the length of the cable.
 	It would have been obvious to one skilled in the art to provide a plurality of watertight partitions as taught by Tatsuro along the length of the Dreiner et al. cable to provide a water stopping structure in the cable.  It is noted that since the modified cable of Dreiner et al. comprises structure and material as claimed, it can be a medium or high voltage submarine power cable.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of new ground of rejection.
 	Regarding the drawings objection, 37 CFR 1.83(a) states that "drawings must show every feature of the invention specified in the claims." 
 	Regarding the 102 rejection, applicant argues that Tatsuro is a non-analogous art to the present arrangement as claimed in claim 1 and does not disclose a submarine power cable.  Examiner would disagree.  Tatsuro is in the field of applicant's endeavor, electrical cable.  It has been held that claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78 (Fed. Cir. 1997). “[Apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469 (Fed. Cir. 1990); see also Roberts v. Ryer, 91 U.S. 150, 157 (1875) (“The inventor of a machine is entitled to the benefit of all the uses to which it can be put, no matter whether he had conceived the idea of the use or not.”). 

Moreover, “[w]here, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of [the] claimed product.” In re Best, 562 F.2d 1252, 1255 (CCPA 1977); see also In re King, 801 F.2d 1324, 1327 (Fed. Cir. 1986).  The fact that the cable of Tatsuro comprises structure and material as claimed, it can be a medium or high voltage submarine power cable.
 	Applicant argues that as disclosed in Figures 1-4 of Tatsuro, the electric wire of Tatsuro comprises only one insulation layer 20, this insulation layer being in contact and surrounding the core wire 10, 10A.  Accordingly, the electric wire of Tatsuro cannot be a submarine power cable, as required by claim 1.  Examiner would disagree.  As required by claim 1, the cable as claimed in claim 1 comprises an insulation system, and layer 20 of Tatsuro is an insulation system as required by claim 1.
 	Regarding the 103 rejection, applicant argues that the cable of Arnaudin is a high voltage cable, but does not relate to cable that is resistant to water and/or moisture penetration.  Examiner would disagree.  It has been held that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
 	Regarding the combination of Dreiner and Tatsuro, applicant argues that Dreiner does not relate to cables that are resistant to water and/or moisture penetration, even less so to medium or high voltage submarine power cables.  It has been held that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The fact that the modified cable of Dreiner comprises structure and material as claimed, it can be a medium or high voltage submarine power cable.
 	Applicant argues that there is no need to provide crimping to the Dreiner arrangement, as per Tatsuro as there is no suggestion in Dreiner to do so.  Likewise, there is no suggestion in Tatsuro for using a filling compound.  Examiner would disagree.  Again, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  Tatsuro does teach that providing crimping on sections of a cable would create a water stopping structure in the cable.  Accordingly, modifying the cable of Dreiner to comprise the watertight partitions taught by Tatsuro would further prevent water penetrating along the length of the cable.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847